Citation Nr: 0823128	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-26 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability, claimed as secondary to a service-connected right 
ankle disability.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a 
concussion.

3.  Entitlement to a rating in excess of 20 percent for 
residuals of a right ankle fracture with fusion.

4.  Entitlement to a rating in excess of 10 percent for a 
left knee disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1975 to October 1978, October 1984 to March 1985, and 
May 1985 to December 1990.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a May 2005 
rating decision by the San Diego RO.  In January 2008, the 
Board granted the veteran's attorney's motion for a 30-day 
extension of time to submit additional evidence to support 
his claim; however, no additional evidence was received.  

The veteran had also perfected an appeal in the matter of 
service connection for tinnitus.  A July 2006 rating decision 
granted service connection for tinnitus, and this matter not 
before the Board.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


REMAND

In a statement received in January 2005, the veteran advised 
that he is receiving ongoing treatment at the San Diego VA 
Medical Center (VAMC).   He did not indicate which disability 
or disabilities were being treated.  Presumably, he provided 
this information in order that the RO secure records of such 
treatment for consideration in conjunction with his claims.  
Records of the identified San Diego VAMC treatment are not 
associated with the veteran's claims file, and there is no 
indication in the record of an attempt to secure such 
records.  VA records are considered part of the record on 
appeal as they are in VA's constructive possession, and may 
have bearing on the veteran's claim.  Hence, they must be 
obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Furthermore, in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the U.S. Court of Appeals for Veterans Claim that in 
a claim for an increased rating claim, VCAA notice must 
include with some specificity notice of what evidence is 
needed to support the claim.  As the case is being remanded 
anyway, the RO will have an opportunity to provide such 
notice.

Accordingly, the case is REMANDED for the following:

1.  Regarding the matters of the ratings 
for residuals of right ankle fracture and 
for left knee disability, the RO should 
send the veteran a letter providing the 
specific notice in claims for increase 
required under Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

2.  The RO must secure for association 
with his claims file the complete records 
of any and all treatment the veteran has 
received at the San Diego VAMC for 
residuals of a right ankle fracture, left 
knee disability, a right foot disability 
and/or residuals of a concussion.  The RO 
should review these records, and arrange 
for any additional development suggested 
by the information therein.

3.  The RO should then re-adjudicate 
these matters.  If any remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
give the veteran and his attorney the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

